  Case 3:19-cv-00837-DJN Document 60 Filed 12/08/20 Page 1 of 1 PageID# 972




                      IN THE UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF VIRGINIA

                                      Richmond Division
                                                                            rpnZE
                                                                                  DEC <8 2020
                                                                                                    y
                                                                             CLERK. U.S. DISTRICT COURT
Mark C. Johnson,                                                                   RICHMOND. VA
              Pro Se Petitioner,


                                                                  Civil No. 3:19cv837(DJN)


PENNYMAC LOAN SERVICES. LLC,

              Respondent.


  MOTION TO DISMISS WITH PRE.IUDICE FOR INSUFFICIENT SERVICE OF PROCESS




    1. This Motion is made pursuant to Federal Rule ofCivil Procedure 12(b)(5) on the grounds

of insufficiency of process in that Sitcomm Arbitration Association (Hereinafter "SAA") was

never served with any of the motions and/or documents by the Respondent PennyMac Loan

Services, LLC, and or any documents to include orders from this Court. Therefore, the

purported service upon SAA is not valid or effective under Federal Rule ofCivil Procedure 4

and this Court should grant this Motion to Dismiss.


    2. This Motion is based upon this Motion to Dismiss with Prejudice, the attached

Memorandum of Points and Authorities, the complete files and records of this action, and such

other and further oral and documentary evidence as may be presented.




                                                                            "firett "Eeon" Jones
                                                            is! Sitcomm Arbitration Association


Page 11
